Case: 15-11140    Date Filed: 12/09/2015   Page: 1 of 2


                                                          [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 15-11140
                           Non-Argument Calendar
                         ________________________

                 D.C. Docket No. 6:14-cr-00119-RDB-DAB-1



UNITED STATES OF AMERICA,

                                                        Plaintiff - Appellee,


                                     versus

EUGENE ANTONIO GOVAN,

                                                        Defendant - Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                              (December 9, 2015)

Before WILLIAM PRYOR, JILL PRYOR and FAY, Circuit Judges.

PER CURIAM:

      Tom Dale, appointed counsel for Eugene Govan in this direct criminal

appeal, has moved to withdraw from further representation of Mr. Govan and
              Case: 15-11140     Date Filed: 12/09/2015   Page: 2 of 2


prepared a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our

independent review of the record reveals that counsel’s assessment of the relative

merit of the appeal is correct. Because independent examination of the entire

record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Mr. Govan’s conviction and sentence are AFFIRMED. Because

the final judgment incorrectly listed the offense of conviction as 18 U.S.C.

§§ 922(g)(1), 924(e)(4)—and because § 924 subsection (e)(4) does not exist—we

VACATE and REMAND for the limited purpose of correcting this clerical error.




                                          2